COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  ENCORE ENTERPRISES, INC.,
  A TEXAS CORPORATION,                            §
  ENCORE BORDERPLEX, LLC,                                        No. 08-17-00134-CV
  EMF GRAND MISSION                               §
  INVESTMENTS, LP, AND                                                Appeal from
  ENCORE MF SENDERO, L.P.,                        §
                                                              County Court at Law No. 6
                               Appellants,        §
                                                               of El Paso County, Texas
  v.                                              §
                                                                (TC # 2016-DCV2446)
  BORDERPLEX REALTY TRUST, A                      §
  MARYLAND REAL ESTATE
  INVESTMENT TRUST, AND                           §
  BRT REALTY OPERATING LIMITED
  PARTNERSHIP,                                    §

                               Appellees.         §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.



                                      YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
McClure, C.J., not participating